 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 1 of 34 PageID# 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               NEWPORT NEWS DIVISION

 HAMPTON UNIVERSITY,                                 )
                                                     )
          Plaintiff,                                 )
                                                     ) Civil Action No.
 v.                                                  )
                                                     ) JURY DEMAND
 ACCREDITATION COUNCIL FOR                           )
 PHARMACY EDUCATION,                                 ) INJUNCTIVE RELIEF SOUGHT
                                                     )
          Defendant.                                 )

                                          COMPLAINT

         Plaintiff Hampton University (“Hampton”) states the following in support of this action:

                                        INTRODUCTION

         The Hampton University School of Pharmacy (“HUSOP”) produces more African-

American pharmacists in Virginia than any other pharmacy program, and is amongst the top three

producers of African-American pharmacists from any pharmacy program across the United States.

Over 96% of HUSOP’s graduates reported that they go on to work in medically underserved

communities as compared to the national average of 9.6% of pharmacy school graduates across

the country. And yet, during the greatest public health crisis this country has faced in a century—

one which is likely to go on for years and which is disproportionately affecting African-American

and other families of color in this country—and during the nation’s simultaneous reckoning with

a legacy of structural racism and the myriad obstacles to obtaining health and wealth for people of

color, the Accreditation Council for Pharmacy Education (“ACPE”) has rendered a decision that

will strip HUSOP of its accreditation, ruin its reputation, and almost certainly destroy it by using

what can only be described as a bizarrely contradictory and Kafkaesque bureaucratic process rife

with bias and revenge.



4845-1873-7601                                   1
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 2 of 34 PageID# 2



         As such, Hampton’s hand has been forced by ACPE. It cannot let ACPE’s unreasonable

and discriminatory practices stand and, as a last resort, Hampton is filing this lawsuit and asking

the Court to require ACPE to do what it should already be willing to do without judicial

intervention: be fair.

         Despite the repeated requests and numerous, considerable efforts that Hampton has put

forth to resolve this matter, ACPE has flatly refused to abide by its own accreditation policies and

procedures and has continued to move the goal post in order to penalize Hampton.

         Hampton asks that this Court reverse ACPE’s biased, discriminatory, arbitrary and

capricious decision to withdraw HUSOP’s accreditation, and require ACPE to afford HUSOP its

constitutional, common law, and statutorily protected due process rights by administering its

policies and procedures as they are written; by providing adequate notice to HUSOP about the

alleged deficiencies ACPE has identified in the school’s program before ACPE decides to

withdraw HUSOP’s accreditation; and by assessing HUSOP’s program without bias. If ACPE’s

arbitrary action is not reversed, then the accrediting agency will have unilaterally terminated an

extremely important community-oriented pharmacy program at one of the nation’s premier

Historically Black Colleges and Universities during a pandemic that has disproportionately

impacted those communities which HUSOP serves.

         HUSOP understands that it must accept ACPE’s accreditation decisions when they are

reasonable, fair, and unbiased. However, neither ACPE’s policies nor due process require HUSOP

to accept an unsubstantiated withdrawal decision that does not comport with ACPE’s own rules

or fundamental tenets of due process and fair play. The Fourth Circuit has been clear: “[An

accreditation agency’s] duty, put simply, is to play it straight.” Prof'l Massage Training Ctr. v.

Accreditation All. of Career Sch. & Colls., 781 F.3d 161, 170 (4th Cir. 2015); Mt. State Univ., Inc.




4845-1873-7601                                   2
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 3 of 34 PageID# 3



v. Higher Learning Comm'n, Civil Action No. 5:14-16682, 2017 U.S. Dist. LEXIS 34376, at *5

(S.D. W. Va. Mar. 2017). HUSOP was not afforded fairness, and an even playing field is all it is

requesting.

                                          THE PARTIES

         1.      Hampton is a 501(c)(3) non-profit Historically Black Colleges and Universities

member (“HBCU”) with its principal place of business in Hampton, Virginia.

         2.      ACPE is an organization incorporated in Illinois. ACPE is a national accrediting

agency for pharmacy programs. It has a Board of Directors (“the Board”) that renders decisions

on member-pharmacy schools’ accreditation status. In the United States and most certainly in

Virginia, a student cannot practice pharmacy unless he or she graduates from an ACPE-accredited

pharmacy school. See VA. CODE § 54.1-3312. Because the Department of Education (“DoE”)

recognizes ACPE as an accreditation agency, a pharmacy school that is accredited by ACPE may

be eligible to participate in federal funding programs.

                                  JURISDICTION AND VENUE

         3.      This Court has subject matter jurisdiction over the claims in this case pursuant to

28 U.S.C. § 1332(a)(1), as this dispute is between citizens of different states, the amount in

controversy exceeds $75,000 (exclusive of interest and costs), and there is complete diversity

between the parties. There is original jurisdiction pursuant to 28 U.S.C. § 1331 because Hampton

asserts a claim under 42 U.S.C. § 1981. This Court also has subject matter jurisdiction pursuant to

30 U.S.C. § 1099(b)(f), which provides for exclusive federal jurisdiction over disputes involving

an accrediting agency like ACPE.

         4.      This Court has personal jurisdiction over ACPE because ACPE purposely availed

itself of the privileges and benefits of providing professional accreditation services to HUSOP in




4845-1873-7601                                    3
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 4 of 34 PageID# 4



Virginia, and ACPE’s conduct at issue in this litigation caused consequences that are being felt by

HUSOP in Virginia.

         5.      This Court is the proper venue pursuant to 28 U.S.C. § 1391 because the acts giving

rise to this Complaint occurred in this District, and there is no other venue that is more appropriate

or convenient.

                                               FACTS

                                       General Background

         6.      HUSOP is the only HBCU source of African-American pharmacists in the

Commonwealth of Virginia, and it is the second-largest producer of African-American

pharmacists in the United States.

         7.      During the 2018-19 academic year, HUSOP had the highest percentage of Black

pharmacy graduates in relation to total enrollment of any other program in the country.

         8.      Hampton is regarded as one of this country’s strongest research institutions, having

secured millions of dollars in research grants to study health concerns in vulnerable populations.

         9.      HUSOP is a significant driver of undergraduate admissions at Hampton for students

who want to attend HUSOP after completing their undergraduate studies.

         10.     HUSOP has had, and continues to have, a direct and positive impact with primary

care services on local communities that are substantially underserved. All of HUSOP’s students

receive training at free health clinics in Hampton Roads, an area with an African-American

population that is 2.5 times the national average. Further, in a recent survey, over 96% of HUSOP’s

graduates reported going on to work in medically underserved communities around the country,

which is ten times the national average of other pharmacy school graduates.




4845-1873-7601                                    4
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 5 of 34 PageID# 5



         11.     HUSOP’s commitment to serving on the front lines in these communities is

particularly critical in light of the current COVID-19 crisis, as data confirms that the virus has

significantly, negatively, and disproportionately impacted minorities in medically underserved

communities.

         12.     Per the Higher Education Act (“HEA”), HUSOP is required to be a member of a

recognized accrediting agency in order to be eligible to receive federal funding, including student

financial aid. See 34 CFR § 600. As such, HUSOP is a member of ACPE.

         13.     HUSOP is the only pharmacy program in the country to receive funding from the

Health Resources & Services Administration from 2016-2020 to provide scholarship assistance to

underprivileged and disadvantaged students who would otherwise be financially excluded from

similar opportunities.

         14.     HUSOP’s student population directly benefits from these scholarships and other

sources of financial aid, as many have been disproportionately impacted by non-academic and/or

socioeconomic challenges. Many of the program’s students are first-generation graduate students.

         15.     The DoE works alongside accreditation agencies like ACPE to ensure that

institutions like HUSOP are preserved. The DoE’s commitment to this mission is reinforced by a

recent revision made to its rules, effectively requiring accrediting agencies to afford institutions at

least four years to remedy compliance issues before an accrediting agency takes action. See 34

C.F.R 602.20. These rules complement other regulations that exist expressly to “strengthen”

HBCUs. See, generally, 34 C.F.R. Part 608.

         16.     ACPE uses twenty-five standards, known as “Standards 2016,” to evaluate

pharmacy programs for accreditation, which are distinct from its policies and procedures.




4845-1873-7601                                    5
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 6 of 34 PageID# 6



                        HUSOP’s Accreditation is Renewed for Eight Years

         17.       In 2014, ACPE conducted a comprehensive review of HUSOP’s program.

         18.       Prior to that comprehensive review, HUSOP spent several years strengthening its

curriculum in order to improve its graduates’ scores on the licensure examination (commonly

known as “NAPLEX”) administered by the National Association of Boards of Pharmacy. All

students must pass the NAPLEX in order to be licensed and to work in the field.

         19.       HUSOP also expanded opportunities for experiential learning, created more

rigorous student assessments, and focused on exam preparation. HUSOP detailed these efforts in

a self-study report and over 1,000 pages of supporting information.

         20.       These efforts culminated in ACPE’s Board voting to renew HUSOP’s accreditation

for eight years, which is the maximum continuous period of accreditation that ACPE confers on

any pharmacy program.

                 ACPE Cites HUSOP as Non-Compliant on Standard 17: Progression

         21.       Approximately a year later, in 2016, ACPE cited HUSOP as being non-compliant

with Standard 17: Progression (“Standard 17”). Standard 17 reads:

         Standard 17: Progression

         The college or school develops, implements, and assesses its policies and
         procedures related to student progression through the PharmD program.

         Key elements:

         17.1. Progression policies – The college or school creates, makes available to
         students and prospective students, and abides by criteria, policies, and procedures
         related to:
                  Academic progression
                  Remediation
                  Missed course work or credit
                  Academic probation
                  Academic dismissal
                  Dismissal for reasons of misconduct


4845-1873-7601                                    6
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 7 of 34 PageID# 7



                    Readmission
                    Leaves of absence
                    Rights to due process
                    Appeal mechanisms (including grade appeals)

         17.2. Early intervention – The college or school’s system of monitoring student
         performance provides for early detection of academic and behavioral issues. The
         college or school develops and implements appropriate interventions that have the
         potential for successful resolution of the identified issues.

         22.     According to ACPE’s policies and procedures, a determination of “Non-

Compliant” means that the program is not compliant with any of Standard 17’s elements; “Partially

Compliant” means that “the program is compliant with some elements of the standard but has

deficiencies that bring an element(s) of the standard into non-compliance; [and] the college or

school has a viable plan that has not been implemented but which should bring all elements of the

standard into compliance within an acceptable timeframe.” Therefore, in the course of just one

year, ACPE’s Board, by its own defined terms, ruled that HUSOP, which had the full array of

policies required by Standard 17 a year earlier according to ACPE’s own measure, had no such

policies whatsoever.

         23.     Shortly after being cited for non-compliance, HUSOP was put on probation by

ACPE’s Board as a result of its cited non-compliance.

         24.     In the July 2017 Action and Recommendations Report (“July 2017 A&R Report”)

subsequently issued to HUSOP, ACPE’s Board did not identify any standards or benchmarks that

HUSOP failed to meet. Furthermore, the Board failed even to mention why it thought HUSOP’s

program, which was found to be compliant for Standard 17 just two years prior, had become so

abysmal that it needed to drop from “Compliance” past “Partially Compliant” all the way down to

“Non-Compliant.”




4845-1873-7601                                  7
 Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 8 of 34 PageID# 8



         25.     After receiving the July 2017 A&R Report, HUSOP’s Dean, Dr. Anand Iyer,

reached out to ACPE’s Assistant Executive Director, Dr. J. Gregory Boyer, to discuss ACPE’s

concerns and the steps HUSOP needed to take in order to make sure that there were no future

accreditation issues. The two met for roughly an hour and a half during the American Association

of Colleges of Pharmacy’s annual meeting along with another ACPE colleague, Dr. Peter Vlasses,

and two HUSOP administrators, Dr. Vera Campbell and Dr. Ebony Andrews.

         26.     During this meeting, Dr. Boyer clearly stated that ACPE had no interest in

withdrawing ACPE’s accreditation. Per his instructions, the next plan that HUSOP was required

to submit to ACPE did not have to show “immediate results”; it just needed to show “immediate

improvements.”

         27.     When Dr. Iyer asked Drs. Boyer and Vlasses about HUSOP’s being placed on

probation so soon after receiving full accreditation, Dr. Vlasses stated that ACPE gave HUSOP

“the rope” by granting the school an eight-year accreditation term, and he proceeded to remind Dr.

Iyer about ACPE and Hampton’s history dating back to a 2009 lawsuit Hampton filed against

ACPE for a different accreditation decision.

                            ACPE’s October 2017 Consultative Visit

         28.     Shortly after the meeting, Dr. Iyer asked Dr. Boyer to provide his consultative

services in advance of ACPE’s scheduled formal review of HUSOP. Hampton agreed to pay a fee

of $3,800.00 in exchange for Dr. Boyer conducting a consultation, including reviewing the report

that HUSOP intended to submit in response to the ACPE Board’s July 2017 A&R Report.

         29.     As agreed upon, Dr. Iyer sent a draft of HUSOP’s response report to Dr. Boyer for

his review. The report included the steps to be taken by HUSOP to achieve the “immediate

improvements” mentioned by Dr. Boyer, including revamping its curriculum, providing




4845-1873-7601                                   8
    Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 9 of 34 PageID# 9



supportive measures to identified at-risk students, making its admission policies and practices

more selective, and improving testing outcomes.

         30.     Dr. Boyer and Dr. Mary Kiersma, ACPE’s Associate Director for Professional

Degree Program Accreditation, came to HUSOP in September 2017 to perform the voluntary, non-

binding consultation visit in advance of the formal, binding site visit that ACPE’s Evaluation Team

would conduct the following month.

         31.     During the visit, Drs. Boyer and Kiersma made several comments indicating that

they were very pleased with HUSOP. Both commented that they liked the response plan HUSOP

submitted prior to the consultation visit; that the School was appropriately addressing progression

issues by being more selective in its admission policies and practices; that the School was properly

prioritizing at-risk students to help them progress; and that the School was properly limiting

remediation opportunities.

         32.     Drs. Boyer and Kiersma recommended that HUSOP accelerate its curriculum

changes, and they emphasized that HUSOP would get into compliance by increasing its students’

scores on the NAPLEX licensing exam that graduating pharmacy students are required to pass

before being permitted to practice pharmacy.1 At the end of the consultation, Dr. Boyer stated that

ACPE had no intention of shutting down HUSOP and that the agency’s goal was to see the exact

improvements that HUSOP was currently demonstrating.

         33.     Following the consultation visit, HUSOP heeded Drs. Boyer and Kiersma’s

recommendations and made several programmatic enhancements, including those listed in the




1
  In a later, separate conversation between Drs. Boyer and Iyer, Dr. Boyer reemphasized the
importance of increasing HUSOP’s students’ NAPLEX scores—this time even going as far as
stating that raising students’ NAPLEX scores was the sure way to “get out of the dog house with
ACPE.”


4845-1873-7601                                   9
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 10 of 34 PageID# 10



October 2017 Pre-Site Visit Report it was required to submit to ACPE in advance of ACPE’s

formal site visit. HUSOP also included information about its progression initiatives and supporting

data.

                                ACPE’s November 2017 Site Visit

         34.     From November 8-10, 2017, ACPE’s Evaluation Team, which consisted of four2

specifically trained professionals, came to HUSOP in order to conduct the formal three-day

Focused On-Site Evaluation (the “November 2017 Evaluation”).

         35.     During the visit, the Evaluation Team met with faculty, students, School leadership,

and University administrators. By the conclusion of the visit, the Evaluation Team was very

complimentary of HUSOP’s efforts; the team even went as far as stating that HUSOP had made

its students’ NAPLEX scores a priority, and that the new initiatives HUSOP discussed during the

site visit and listed in its response plan would be sufficient to bring HUSOP into compliance with

Standard 17. The team was particularly complimentary of HUSOP’s unique competency exam that

measures student performance and serves as a necessary component for progression.

         36.     During the site visit, Dr. Moné, one of the Evaluation Team members and an ACPE

Board member, asked Dr. Iyer what he thought a successful NAPLEX passage rate looked like for

HUSOP. When Dr. Iyer responded with a 75% passage rate or higher, Dr. Moné said that this goal

was too optimistic given that HUSOP’s initiatives were recently implemented.

         37.     Three days after the site visit, the Evaluation Team prepared its “January 2018

Evaluation Team Report.” The Team noted that HUSOP had “given careful attention to the items




2
  Dr Indra Reddy, the Dean of Texas A&M’s College of Pharmacy; Dr. Michael Moné, board
member of ACPE and VP Associate General Counsel to Cardinal Health; Jeffrey Wadelin,
ACPE’s Associate Executive Director; and Miriam Mobley Smith, a practitioner and former Dean
of Chicago State University’s College of Pharmacy.


4845-1873-7601                                    10
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 11 of 34 PageID# 11



identified” previously by ACPE. Also, consistent with the comments made by the Evaluation Team

during the visit, the “Standard 17” section of the January 2018 Evaluation Team Report graded

HUSOP as Satisfactory, or “S”, in all of Standard 17’s sub-elements, which are divided into two

categories: “Progression Policies” and “Early Intervention.” An “S” is the highest score that an

institution can achieve in these sub-elements.

         38.     However, even though HUSOP achieved the highest score possible in every one of

Standard 17’s sub-elements and received positive feedback regarding the sub-elements, the

January 2018 Evaluation Team Report marked HUSOP as being only “Partially Compliant” with

Standard 17.

         39.     Per ACPE’s policies and procedures (see Policy 11.4), an Evaluation Team Report

is required to include “comment[] on the [pharmacy] program’s areas of strength and areas needing

improvement,” and “mention[] specific areas, if any, where the program is partially or non-

compliant with the standards.” However, the Evaluation Team did not provide a reason for finding

HUSOP only partially compliant with Standard 17; the Team offered no explanation as to why or

how it found HUSOP to be partially compliant with Standard 17 while simultaneously finding

HUSOP fully compliant with all of Standard 17’s sub-elements, nor did the Team address any

compliance concerns identified by the Evaluation Team during its site visit.

         40.     On the contrary, ACPE’s Evaluation Team provided three positive comments about

HUSOP’s progress and efforts. According to the Team:

         [HUSOP] instituted a number of changes designed to improve student progression.
         More early indicators of student academic difficulty in courses have been
         established which facilitate early intervention and remediation. More emphasis has
         been placed upon NAPLEX success in addition to graduation as desired
         programmatic endpoints. Benchmarks for student success vis-à-vis indicators of
         NAPLEX have also been established. Ultimately, the School has a stronger array
         of more firm requirements for both graduation and NAPLEX eligibility.




4845-1873-7601                                   11
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 12 of 34 PageID# 12



         More attention has also been focused on addressing non-academic reasons for
         progression difficulties, which include financial, health, and other personal
         challenges. The School has developed additional support systems to address these
         needs.

         While the evaluation team notes the improvements realized in progression and
         graduation rates, it is also noted that some of the changes made are very recent and
         will thus take some time to demonstrate results.

         41.     In December 2017, after the team’s site visit, HUSOP submitted a follow-up report

that included, among other things, descriptions of “Action Items” that directly addressed Standard

17 and descriptions of other recent positive outcomes from various initiatives designed to support

and improve student success.

                      ACPE’s 2018 Action and Recommendations Reports

         42.     ACPE’s Board subsequently convened in January 2018. Following that meeting,

the Board provided its 2018 Action and Recommendations Report (“January 2018 A&R Report”),

which stated that HUSOP would remain on probation because the Board found HUSOP “Partially

Complaint” with Standard 17. Despite ACPE’s Policy 9.3.1, which requires the Board to state its

reasoning for putting a school on probation, and Policy 11.5.1, which requires the Board’s Action

and Recommendations Report to include an outline of requirements for the school to bring a non-

compliant standard into compliance, ”Partially Compliant” was the only reasoning provided, and

ACPE also requested “a brief description of current progression and most recent graduation rates.”

         43.     Nevertheless, HUSOP continued to make programmatic changes and revisions

designed to enhance its program, including strengthening its progression policies and accelerating

its new curricular changes so they would begin a year early, as well as providing more information

about such structural changes in its follow-up report to ACPE’s Board.

         44.     In June 2018, the Board issued its next Action and Recommendations Report to

HUSOP (“June 2018 A&R Report”), in which it again found HUSOP “Partially Compliant” with



4845-1873-7601                                   12
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 13 of 34 PageID# 13



Standard 17. ACPE did not state why HUSOP was still only partially compliant with the standard;

it noted only that ACPE intended to use HUSOP’s first-attempt NAPLEX passage rates for the

graduating class of spring 2018 in order to determine whether HUSOP’s recently implemented

intervention policies were successfully.

         45.     In July 2018, ACPE sent HUSOP a Monitoring Letter (“2018 Monitoring Letter”)

that did not mention or reference Standard 17.

         46.     Two months later, in October of 2018, HUSOP submitted a follow-up report to

ACPE, which included information about HUSOP’s various initiatives and its progress to date.

Given that ACPE clearly stated in its June 2018 A&R Report that HUSOP’s first-attempt passage

rates for the class of 2018 would be the deciding factor for HUSOP’s moving from “Partially

Compliant” to “Compliant,” HUSOP also submitted information indicating that there was a first-

time pass rate of 79% for the graduating class of 2018, which was a 19% increase from the year

before and one of the highest rates the school had seen in years.

         47.     The first-time pass rate exceeded the expectations of ACPE representatives. See

infra, ¶ 35.

                      ACPE’s 2019 Actions and Recommendations Report

         48.     In response, in January 2019, the Board issued another Action and

Recommendations Report (“January 2019 A&R Report”). Despite stating in its last report that the

NAPLEX scores were the main reason for the partial compliance finding, the Board did not

mention HUSOP’s significantly increased NAPLEX scores. Instead, the Board summarily found

HUSOP to be “Partially Compliant” with Standard 17 and stated that HUSOP’s probation would

continue; it provided no statement of reasons for its probation determination, again in violation of




4845-1873-7601                                   13
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 14 of 34 PageID# 14



Policy 9.3.1, and the Board failed to include an outline of requirements for HUSOP to get into

compliance with Standard 17, again in violation of Policy 11.5.1.

         49.     The only comment included in the January 2019 A&R Report that related to

Standard 17 was:

         The ACPE Board continues to find the program to be partially compliant with standard No.
         17 Progression. ACPE fully expects that the School will bring this standard into
         compliance. This standard has remained out of compliance well beyond the customary
         period allowed for a program to address issues of partial or non-compliance. ACPE has
         taken this action to continue the program’s accreditation status in recognition of the
         School’s many efforts to address ACPE’s concerns. Most notably is [sic] the School’s
         actions to address ACPE’s concerns with Standard 10: Curriculum Design, Delivery and
         Oversight, found to be partially compliant in June 2016 but now found to be compliant
         with monitoring. ACPE shares the School’s optimism that changes in admission criteria
         and in the curriculum will, within time, have a positive impact on Standard 17: Progression,
         and thus gives the School extra time to demonstrate the anticipated positive outcomes that
         would bring Standard 17: Progression into compliance.

         50.     As required, in October of 2019, HUSOP submitted a follow-up report to the Board

that laid out the school’s continued initiatives and successful outcomes. By the time HUSOP sent

the report, the program had implemented twenty-eight programmatic changes.

         51.     Among other data shared with ACPE, HUSOP stated that it successfully

implemented the new curriculum for the class of 2019 in accordance with its accelerated timeline;

that on-time graduation rates increased to 80.9%; and that the overall 2018 NAPLEX pass rate was

72.73%, an increase of 13% from the previous year.

                              HUSOP’s Accreditation is Withdrawn

         52.     HUSOP did not hear from the ACPE Board again until January 2020, when the

Board issued another Action and Recommendations Report (“January 2020 A&R Report”), this

time rendering the ultimate decision: withdrawal. This is the entire explanation ACPE provided:




4845-1873-7601                                   14
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 15 of 34 PageID# 15



         II. Accreditation Action

         Following discussion of the program, it was the decision of the Board that the
         accreditation of the Doctor of Pharmacy program at Hampton University School of
         Pharmacy be withdrawn for issues of compliance with the following standard:

         Standard No. 17: Progression

         . . . The Board expresses its continued dismay at the lack of urgency conveyed in
         the School’s responses to the Board’s continuing concerns about student
         progression. The Board also expresses grave concern that the changes made by the
         program have not resulted in significant outcomes to improve progression and
         attrition percentages. Standard No. 17 was first found to be non-compliant in June
         2016 (under Standard No. 19 respectively in Standards 2007).

         53.     In line with the Board’s other reports, the January 2020 A&R Report failed to

include discussion of any relevant facts considered by the Board when making its determination;

it failed to include discussion of any “policies and procedures related to student progression

through the PharmD program,” which is the entire focus of Standard 17 and its reason for existing;

it did not include a finding on HUSOP’s status as “Partially Compliant” or “Non-Compliant” with

Standard 17; and it failed to give a written (or any) “statement of the reasons for the adverse

accreditation action” as required by ACPE Policy 13.4.

         54.     Pursuant to ACPE’s Policies and Procedures, HUSOP appealed the Board’s

decision to withdraw its accreditation to the ACPE Appellate Commission.

                   April 2020 Hearing before ACPE’s Appellate Commission

         55.     Prior to the hearing, ACPE and HUSOP submitted briefs to the Appellate

Commission.

         56.     ACPE’s submission (1) failed to discuss any “policies and procedures related to

student progression through the PharmD program” (the essence of Standard 17) despite claiming

that Standard 17 was the entire reason for HUSOP losing its accreditation, and (2) revealed for the




4845-1873-7601                                  15
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 16 of 34 PageID# 16



first time that ACPE’s decision to withdraw HUSOP’s accreditation was based on only attrition

and on-time graduation rates.

         57.     Similar to all of the other incomplete reports ACPE has submitted to HUSOP,

ACPE’s submission to the Appellate Commission repeatedly references HUSOP’s alleged “failure

to bring Standard No. 17 into compliance” but never discusses what coming into compliance would

have entailed.

         58.     ACPE’s submission is also full of circular language such as “the Board remained

unconvinced that HUSOP was approaching these issues as aggressively as warranted and

maintained Standards No. 10 and 17 as noncompliant.” The Board reiterated the requirement that

any Standard found to be partially or non-compliant be brought into compliance and “[a]t its next

meeting dated January 17-20, 2018 . . . the Board acted to continue probation, due to failure to

bring Standards No. 10 and Standard No. 17 into compliance. At this time, the ACPE Board

extended the two-year window for cause for bringing these standards into compliance until January

30, 2019. . . . This action was taken to provide additional opportunity for HUSOP to demonstrate

compliance with Standards No. 10 and 17.”

         59.     Contrary to all of the information and feedback provided by the Board to HUSOP,

a close reading of ACPE’s submission appears to show that the Board was actually relying purely

on a handful of data points relating to attrition/on-time graduation data.

         60.     The key surprises in ACPE’s submission were that ACPE: (1) had done nothing to

actually evaluate HUSOP’s policies and procedures, instead mechanically focusing on a handful

of data points; (2) ignored the unrebutted evidence that HUSOP was, indeed, in compliance with

the benchmarks upon which it was relying; and (3) was apparently relying primarily on projections

for the next two years (2020, 2021) despite the fact that the 2020 and 2021 projections are based




4845-1873-7601                                   16
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 17 of 34 PageID# 17



on un-vetted and incomplete data for which HUSOP had not been afforded an opportunity to

discuss.

         61.     In fact, the only reason ACPE had the 2020/2021 projections was because HUSOP

provided them orally during its presentation at the January 2020 Board Meeting in response to a

single Board member’s question. ACPE had never before asked HUSOP to provide data about

future cohorts. ACPE promptly proceeded to another topic and did not ask for any context about

the future cohort data. To HUSOP’s knowledge, ACPE has never once relied on, used, or even

considered un-vetted data about a program’s future cohorts in order to substantiate (let alone serve

as sole support for) an accreditation withdrawal decision.

         62.     ACPE trains its site evaluators to review only historical data for purposes of

compliance with ACPE Standards and continued accreditation during on-site visits.

         63.     During the hearing on HUSOP’s appeal—and in response to HUSOP’s argument

that ACPE’s Board had never given HUSOP a written (or any) “statement of reasons” for the

withdrawal of its accreditation pursuant to ACPE Policy 13.4—ACPE responded, not by claiming

that its decision contained a statement of reasons as required by Policy 13.4, but that it had already

provided HUSOP reasons because ACPE staff allegedly had extensive conversations with

HUSOP.

         64.     Even if this explanation satisfies the requirements of ACPE Policy 13.4, which it

does not, ACPE’s staff provided only positive and encouraging feedback to HUSOP, recognized

the immediate improvements made by HUSOP, and never once indicated that it was likely that its

accreditation would be withdrawn specifically for progression benchmarks, including those based

on future 2020 and 2021 cohorts.




4845-1873-7601                                   17
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 18 of 34 PageID# 18



         65.     At the hearing, ACPE stated that the “primary” reason HUSOP’s accreditation was

withdrawn was because of the projected attrition, dismissal, withdrawal, and delayed graduation

percentages for HUSOP’s future 2020 and 2021 cohorts per four thresholds listed in a policy that

ACPE has never mentioned to HUSOP.

         66.     After the hearing, ACPE continued not to provide any statement of reasons, instead

doubling down on its “you know what you did” approach and stating, “The totality of the

communications between HUSOP and ACPE, including the A&Rs and testimony offered at the

hearing by ACPE representatives, make it abundantly clear that ACPE had provided ‘reasons’ as

required by Policies 9.3.1 and 13.4.”

         67.     ACPE also confirmed that its sole measure of compliance with Standard 17 (which

does not mention attrition data or on-time graduation data, but rather “policies and procedures”

related to student progression) was five data points: “HUSOP’s Update Report goes on to note the

program’s updated numbers regarding on-time graduation, academic dismissal, withdrawals,

delayed graduation and total attrition – all contained in the section addressing Standard 17 (p. 11).

This is a perfect example of HUSOP’s acknowledgment that it had failed to comply with Standard

17, as measured by the identical five sets of outcomes data contained in ACPE Policy 11.6.3.”

Significantly, Standard 17 contains no reference to ACPE Policy 11.6.3 nor does it mention “sets

of outcome data” contained within it.

         68.     On June 11, 2020, the ACPE Appellate Commission issued an Appellate

Commission Report that included a one-sentence conclusory decision upholding the ACPE Board

of Directors’ decision.




4845-1873-7601                                   18
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 19 of 34 PageID# 19



                                              CLAIMS

               COUNT I - ACPE ARBITRARILY AND CAPRICIOUSLY
          DECIDED TO REVOKE HAMPTON UNIVERSITY’S ACCREDITATION

         69.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         70.     The Court must review an accrediting body’s internal rules and procedures to

determine whether the rules provide for a fair and impartial procedure and whether the accrediting

body      followed    its   own    rules    and    policies   in   reaching     its   decision.   See

W. Va. Bus. Coll. v. Accrediting Council for Indep. Colls. & Schs, 2019 U.S. Dist. LEXIS 102940,

at *13 (E.D. Va. June 2019).

         71.     An accreditation body’s decision is invalid if it is arbitrary or unreasonable, or if

the decision is not supported by substantial evidence. See United States English Language Ctr. v.

Accrediting Council for Higher Educ. & Training, Inc., 2019 U.S. Dist. LEXIS 226368, at *1

(E.D. Va. September 2019); SFAHP Mgmt. v. Accreditation Bureau of Health Educ. Sch., Inc.,

2015 U.S. Dist. LEXIS 184310, at *7 (E.D. Va. Aug. 2015); Wards Corner Beauty Acad. v. Nat'l

Accrediting Comm'n of Career Arts & Scis., 290 F. Supp. 3d 463, 470 (E.D. Va. 2018).

         72.     An agency’s action is arbitrary if the agency fails to follow its own procedures or

policies in reaching its decision. Bristol Univ. v. Accrediting Council for Indep. Colls. & Schs, 691

F. App’x 737, 741 (4th Cir. 2017).

         73.     ACPE’s decision to withdraw HUSOP’s accreditation is arbitrary, unreasonable,

and not supported by substantial evidence because ACPE failed to comply with its own policies

and procedures before withdrawing HUSOP’s accreditation.

         74.     ACPE violated its policies and procedures in the process of withdrawing HUSOP’s

accreditation, which automatically renders its decision invalid. Among other violations, ACPE

repeatedly failed to include a statement of reasons for its probation decisions in the A&R Reports



4845-1873-7601                                    19
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 20 of 34 PageID# 20



in violation of Policy 9.3.1; ACPE also failed to include an “outline of the requirements for

bringing the standards into compliance” in the A&R Reports, in violation of Policy 11.5.1.

         75.     Further, ACPE’s failure to inform HUSOP that it was using four thresholds from

an entirely separate policy to evaluate HUSOP’s compliance with Standard 17 was unreasonable,

and withdrawing the School’s accreditation based on this lack of communication is equally

unreasonable. Because ACPE’s evaluative reports never mentioned these four thresholds or the

policy in which they are found, HUSOP had no reason to know what compliance concerns ACPE

actually had, which meant HUSOP had no way of knowing what actions it needed to take so it

could become compliant with Standard 17 according to the metrics being utilized by the Board.

This necessarily impacted HUSOP’s ability to remedy the actual issues underlying ACPE’s

decision to withdraw HUSOP’s accreditation.

         76.     Perhaps most unreasonable is ACPE’s clear decision to completely ignore the

ongoing role it played in HUSOP’s alleged “non-compliance” with these four thresholds. ACPE

heavily encouraged HUSOP to implement quality improvements at a rapid pace and even stated

on several occasions that ACPE anticipated said rapid implementation to negatively impact

HUSOP’s progression numbers. Once HUSOP put these suggested improvements into place and

the subsequent results turned out just as ACPE projected and expected, ACPE acted as if it had no

idea why HUSOP’s progression numbers had been impacted so significantly. Adding insult to

injury, ACPE went a step further and proceeded to penalize HUSOP for these numbers. Had

HUSOP known that following ACPE’s instructions would lead to its accreditation being

withdrawn, HUSOP would have been more hesitant to adopt ACPE’s recommendations.

         77.     Also, ACPE’s failure to inform HUSOP that it was basing its accreditation

determination on projections about HUSOP’s future classes was unreasonable. These projections




4845-1873-7601                                 20
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 21 of 34 PageID# 21



were based on un-vetted, incomplete data that was never previously requested by ACPE. The only

reason ACPE had this information is because HUSOP happened to provide it orally to the Board

in response to a Board member’s question. There was absolutely no discussion about the data or

an opportunity to explain it. In addition, HUSOP presented the data with the understanding that it

was speculative; it had no idea the Board was going to hang HUSOP’s existence on inherently

incomplete data.

         78.     What is more, for this future class data to have been so pivotal or, as ACPE put it,

“primary,” ACPE never asked any questions about the data during the presentation, and ACPE did

not cite these data points in its evaluative reports or even in its withdrawal decision. ACPE’s failure

to inform HUSOP that future classes’ data was relied on to make decisions about HUSOP’s

accreditation status was unreasonable, and basing a withdrawal determination on this is equally

unreasonable.

         79.     As a result of ACPE’s failure to identify its compliance concerns in full to HUSOP,

HUSOP was at an immediate disadvantage, as there would have been no way for HUSOP to fix

all the issues that ACPE considered significant. In turn, if HUSOP were unable to fix the issues

that ACPE actually considered significant or troublesome, then HUSOP would inevitably remain

on probation.

         80.     Due to the fact that ACPE withdrew HUSOP’s accreditation after ACPE failed to

follow its own policies on several occasions, and that ACPE’s failure to follow its policies that

afford due process meant that HUSOP never received the guidance it needed in order to be deemed

to be in compliance with Standard 17, ACPE’s withdrawal decision must be invalidated.

         81.     Hampton has been and will continue to be irreparably harmed—including the

extinction of its School of Pharmacy, damage to its reputation, and other non-monetary damages—




4845-1873-7601                                    21
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 22 of 34 PageID# 22



by ACPE’s failure to follow its own rules. As such, Hampton is entitled to injunctive relief.

Hampton has also suffered substantial monetary damages, including loss of tuition, costs

associated with the appeals process, and other damages.

                 COUNT II - VIOLATION OF COMMON LAW DUE PROCESS

         82.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         83.     Separate from its due process obligations under federal regulations, ACPE has a

common law duty to employ fair procedures when making decisions that affects its members.

Wards Corner Beauty Acad, 290 F. Supp. 3d at 470.

         84.     To satisfy this obligation, ACPE was required to provide HUSOP clear notice about

ACPE’s compliance concerns before withdrawing HUSOP’s accreditation. ACPE also had an

obligation to provide HUSOP with notice about any different approach it chose to adopt in order

to enforce its policies.

         85.     ACPE breached its common law duty when it failed to provide HUSOP with

adequate notice as to its compliance concerns before deciding to withdraw HUSOP’s accreditation.

To date, ACPE has provided HUSOP with evaluative reports that are filled with conflicting

information; ACPE has provided conflicting updates to HUSOP about its compliance status;

ACPE failed to inform HUSOP that it was using thresholds from Policy 11.6.3 to evaluate

HUSOP’s compliance with Standard 17; and, despite its evaluative reports, ACPE repeatedly

failed to inform HUSOP about the “primary” concerns underlying ACPE’s withdrawal

determination—data about HUSOP’s future 2020 and 2021 classes. HUSOP did not learn about

this “primary data point” until the hearing before the Appellate Commission in April, which was

after the Board withdrew HUSOP’s accreditation.




4845-1873-7601                                  22
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 23 of 34 PageID# 23



         86.     ACPE’s failure to inform HUSOP that it was considering HUSOP’s un-vetted,

speculative data about HUSOP’s future classes of 2020 and 2021 when deciding whether to

withdraw HUSOP’s accreditation also constituted a failure to provide notice and a breach of

ACPE’s common law duty.

         87.     Because HUSOP was not given notice about ACPE’s actual compliance concerns,

HUSOP was never able to adequately address ACPE’s concerns underlying the withdrawal

determination during the appeal process; this necessarily means HUSOP had not been provided a

meaningful chance to be heard. Had HUSOP known that other compliance issues were being

considered, it would have addressed them in its written reports and spoken about them in its oral

presentation to the ACPE Board.

         88.     As a result, Hampton has been irreparably harmed by ACPE’s failure to provide

notice and a meaningful opportunity to be heard prior to revoking HUSOP’s accreditation. Each

of these omissions amounts to a violation of HUSOP’s common law due process rights, and

Hampton is entitled to injunctive relief.

                   COUNT III - FAILURE TO SERVE AS AN IMPARTIAL,
                             UNBIASED DECISION MAKER

         89.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         90.     “An impartial decisionmaker is an essential element of due process . . . regardless

of whether a district court is addressing a constitutional due process claim or a claim grounded in

the common law right to fair procedure.” Wards Corner Beauty Acad., 290 F. Supp. 3d at 469.

         91.     Once a party makes “a strong showing of bad faith or improper behavior” exhibited

by a decision maker, the Court must conduct “a more searching inquiry into the motivations of

[the] administrative decisionmakers.” Id. While “[a]n administrative decisionmaker is entitled to

a presumption of honesty and integrity,” a party can overcome this presumption by presenting



4845-1873-7601                                   23
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 24 of 34 PageID# 24



“evidence demonstrating that an adjudicator has a ‘personal bias.’” Id. (internal quotation marks

omitted) (finding that the plaintiff presented sufficient evidence to warrant an evidentiary hearing

because it identified “disputed material facts that were not adjudicated during the accreditation

review process and that bore on whether Plaintiff was denied its right to an ‘impartial

decisionmaker’”).

         92.     Since placing HUSOP on probation in 2017, ACPE has acted partially and out of

bias when evaluating HUSOP’s program and accreditation status. This is glaringly obvious based

on a surface-level review of comments made by ACPE to HUSOP and ACPE’s course of dealing

with HUSOP since the 2017 probation.

         93.     According to ACPE’s own words, the agency has resented HUSOP since HUSOP

sued ACPE in 2009 over the agency’s earlier probation decision. While the more recent

accreditation decision at issue in this case is distinct from the 2009 decision, ACPE is currently

weaponizing its accreditation power in order to exact revenge on HUSOP for the program’s earlier

lawsuit, a move the agency clearly considered (and still considers) gumptious. This much has been

confirmed by caustic comments made to HUSOP by ACPE representatives and Board members

about the prior lawsuit and “long history” between the two, connoting that HUSOP was somehow

already indebted to ACPE and needed to focus on ingratiating itself in order to have its

accreditation fully restored.

         94.     In addition, by stating that ACPE gave HUSOP “the rope” with which to hang itself,

ACPE’s representatives also confirmed that the deck had been stacked against HUSOP from the

beginning, and the agency had no intention of seeing HUSOP flourish to become a successful

program.




4845-1873-7601                                   24
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 25 of 34 PageID# 25



         95.     Further, there were myriad material facts that were not adjudicated during the

accreditation review process, and this is likely because ACPE had no interest in affording HUSOP

an opportunity to explain or defend itself before it had its accreditation withdrawn. Had ACPE

asked HUSOP a single question about HUSOP’s future graduates, HUSOP would have openly

stated that the only data it currently had was incomplete, speculative, un-vetted, and certainly not

strong enough to serve as the primary support for revoking the School’s accreditation. Moreover,

that single question would have invited HUSOP to explain why its future data, albeit incomplete,

was strong evidence that it was actively strengthening its program by culling its cohort of poorly

performing students. Instead, ACPE withdrew HUSOP’s accreditation and then, during the appeal

hearing months later, revealed to HUSOP for the first time that it relied on the incomplete future

data without context when it decided to revoke the school’s accreditation. Based on ACPE’s own

testimony, this future data was clearly material, yet the parties never discussed—and certainly

never adjudicated—the authenticity, veracity, or accuracy of the data, much less its meaning.

         96.     Due to ACPE’s obvious bias, Hampton has been irreparably harmed by ACPE’s

failure to serve as an impartial decision maker prior to revoking HUSOP’s accreditation. This

omission amounts to a violation of HUSOP’s common law due process rights, and Hampton is

entitled to injunctive relief.

                    COUNT IV - VIOLATION OF DUE PROCESS UNDER
                           THE HIGHER EDUCATION ACT

         97.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         98.     The Higher Education Act of 1965 requires certain agencies, including ACPE, to

“apply procedures throughout the accrediting process . . . that comply with due process.” 20 U.S.C.

§ 1099b(a)(6).




4845-1873-7601                                  25
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 26 of 34 PageID# 26



         99.     ACPE must comport with due process by providing accredited programs with

adequate notice and an opportunity to be heard when rendering decisions and taking actions that

will impact its member-institutions’ eligibility to participate in programs that provide federal aid

to higher-education programs.

         100.    ACPE violated Hampton’s due process rights when it decided to withdraw

Hampton’s accreditation after failing to provide adequate notice as to the Board’s reasons for

finding HUSOP non-compliant and partially compliant, as well as for failing to set forth

requirements for HUSOP to bring itself into Standard 17 compliance, both of which are required

by its own policies and procedures. ACPE also violated HUSOP’s due process rights by resting its

withdrawal decision on reasons and assessments that were never discussed with HUSOP prior to

its accreditation being withdrawn. Specifically, ACPE’s due process omissions started with its

2016 A&R and carried straight through to its 2020 A&R.

         101.    As such, Hampton has been irreparably harmed by ACPE’s violation of its due

process rights and is entitled to injunctive relief.

                         COUNT V - VIOLATION OF 42 U.S.C. § 1981

         102.    Hampton adopts and incorporates herein each of the foregoing paragraphs.

         103.    Hampton has the right to enjoy the “benefits, privileges, terms, and conditions” of

its contractual relationship with ACPE in the same manner that other non-predominantly Black

institutions enjoy their rights under their contracts with ACPE.

         104.    ACPE intentionally discriminated against Hampton as a predominately Black

institution by holding it to more stringent standards than those set forth in its policies and more

stringent than those applied to similarly situated pharmacy programs primarily made up of white

students.




4845-1873-7601                                     26
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 27 of 34 PageID# 27



         105.    This conduct was intended to treat HUSOP differently and less favorably than

similarly situated institutions that are primarily white.

         106.    This is further supported by the caustic, racially motivated words (giving Hampton

the “rope” to hang itself) used by an ACPE representative.

         107.    As a result, ACPE’s actions violated HUSOP’s rights guaranteed by 42 U.S.C §

1981. Specifically, ACPE violated HUSOP’s right to be free from discrimination in (a) the

formation of its contract with ACPE, (b) the performance, modification, and termination of its

contract with ACPE, (c) enjoyment of all benefits, privileges, terms and conditions of its contract

with ACPE, and (d) enjoyment of its contracts free from interference with its right to enforce its

contractual obligation.

         108.    ACPE has repeatedly subjected HUSOP, a historically and predominantly Black

institution, to non-existent standards or hyper-technical, unreasonable interpretations of its

standards, while using less stringent standards (and, in many instances, completely different

standards) when evaluating comparably regulated institutions that are predominately white.

         109.    Because of the ACPE’s failure to enforce its contract with HUSOP in a non-

discriminatory manner, Hampton is entitled to injunctive relief against ACPE’s racially

discriminatory conduct.

         110.    Hampton has been and will continue to be irreparably harmed by ACPE’s conduct.

If the Court does not grant injunctive relief, Hampton will continue to incur damages, including,

but not limited to, reputational damage, loss of current and future Title IV Program Funding, loss

of goodwill, loss of current and future students, loss of current and future faculty and staff, and the

wholesale shutdown of its School of Pharmacy.




4845-1873-7601                                    27
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 28 of 34 PageID# 28



                 COUNT VI - TORTIOUS INTERFERENCE WITH CONTRACT
                   (Hampton University’s Program Participation Agreement
                             with the Department of Education)

         111.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         112.     Once an educational institution receives accreditation from ACPE, the institution

may be eligible to enter into a contract with the DoE in order to receive Title IV Program Funding.

         113.     This contract is referred to as a Program Participation Agreement, and it sets forth

the reciprocal rights and responsibilities of the school and the DoE.

         114.     An overwhelming majority of students who enroll at HUSOP must receive grants

and/or loans under the Title IV Programs to fund their tuition and living costs.

         115.     ACPE had actual knowledge about HUSOP’s eligibility for Title IV Program

Funding and, consequently, about Hampton’s contract with the DoE.

         116.     ACPE knew HUSOP’s eligibility to receive Title IV Program Funding for its

students depends on receiving accreditation from ACPE.

         117.     By withdrawing HUSOP’s accreditation, ACPE intentionally and knowingly

prevented HUSOP from performing under its contract with the DoE.

         118.     Due to ACPE’s tortious, willful interference with HUSOP’s contractual

relationship with the DoE, ACPE has directly and proximately caused Hampton to incur damages,

including, but not limited to, loss of Title IV Program Funding, reputational damage, loss of future

and current students, loss of faculty, and the wholesale shutdown of its School of Pharmacy.

                 COUNT VII - TORTIOUS INTERFERENCE WITH CONTRACT
                    (Hampton University’s Student Enrollment Agreements)

         119.     Hampton adopts and incorporates herein each of the foregoing paragraphs.

         120.     Once an institution receives accreditation from ACPE, the institution is eligible to

enter into contracts or business relationships with students in order to provide for their enrollment.



4845-1873-7601                                     28
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 29 of 34 PageID# 29



         121.    HUSOP enters into enrollment agreements with its students, which set forth the

school’s responsibilities and the students’ responsibilities as contracting parties. Students enter

into these agreements with HUSOP largely due to the school’s accreditation from an agency that

is recognized by the DoE.

         122.    ACPE had actual knowledge about HUSOP’s contract with its students.

         123.    ACPE knew that HUSOP would be unable to maintain its contractual relationships

with its students if it does not maintain its accreditation.

         124.    ACPE intentionally and knowingly interfered with HUSOP’s contractual

relationships with its students by groundlessly revoking HUSOP’s accreditation.

         125.    Due to ACPE’s tortious, willful interference with HUSOP’s contractual

relationships with its students, ACPE has directly and proximately caused Hampton to incur

damages, including, but not limited to, reputational damage, loss of current and future students

and their tuition payments, loss of faculty, and the wholesale shutdown of its School of Pharmacy.

     COUNT VIII - TORTIOUS INTERFERENCE WITH HUSOP’S PROSPECTIVE
                    BUSINESS OR ECONOMIC ADVANTAGE

          126. Hampton adopts and incorporates herein each of the foregoing paragraphs.

         127.    HUSOP enters into Enrollment Agreements with its students, and these agreements

set forth the school’s responsibilities and the students’ responsibilities as contracting parties.

         128.    ACPE knows that Hampton enters into these agreements with its students.

         129.    ACPE’s intentional termination of HUSOP’s accreditation without due process has

caused or will inevitably cause current students to withdraw from HUSOP. HUSOP’s current

students would continue fulfilling their obligations under their Enrollment Agreements, including

providing tuition payments, if ACPE had not tortiously and intentionally withdrawn HUSOP’s

accreditation.



4845-1873-7601                                    29
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 30 of 34 PageID# 30



         130.    ACPE knew that HUSOP would attract new students who would enter into

enrollment agreements with the institution.

         131.    ACPE’s intentional, groundless termination of HUSOP’s accreditation has caused,

and will cause, students to stop enrolling in the institution. Future students would enter into

Enrollment Agreements and pay tuition if ACPE had not tortiously and groundlessly withdrawn

HUSOP’s accreditation.

         132.    Due to ACPE’s intentional interference with HUSOP’s prospective contractual

relationships, ACPE has directly and proximately caused Hampton to incur damages, including,

but not limited to, reputational damage, loss of current and future Title IV Program Funding, loss

of goodwill, loss of current and future students, and the wholesale shutdown of its School of

Pharmacy.

            COUNT IX - DECLARATORY JUDGMENT PURSUANT TO 28 U.S.C. § 2201

         133.    Hampton adopts and incorporates herein each of the foregoing paragraphs.

         134.    According to the Federal Declaratory Judgment Act, “[i]n a case of actual

controversy within its jurisdiction, the district court may declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

Hopeman Bros., Inc. v. Cont'l Cas. Co., 307 F. Supp. 3d 433, 441 (E.D. Va. 2018).

         135.    A district court has “unique and substantial discretion in deciding whether to

declare the rights of litigants” pursuant to 28 U.S.C. § 2201. Wilton v. Seven Falls Co., 515 U.S.

277, 286 (1996).

         136.    The Court must consider (1) whether a judgment “will serve a useful purpose in

clarifying and settling the legal relations in issue,” and (2) “whether it will terminate and afford




4845-1873-7601                                    30
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 31 of 34 PageID# 31



relief from the uncertainty, insecurity, and controversy giving rise to the proceeding.” Hopeman

Bros., Inc. 307 F. Supp. 3d at 441-42.

         137.    In this case, a declaratory judgment will serve a useful purpose in clarifying and

settling several legal relations that are currently at the heart of this lawsuit.

         138.    Specifically, based on the above, Hampton requests a declaratory judgment stating

the following:

         (1) That the limited process that ACPE afforded to HUSOP before withdrawing HUSOP’s

         accreditation violated HUSOP’s due process rights and therefore the action must be found

         null and void;

         (2) That ACPE failed to abide by its own policies and procedures when evaluating HUSOP

         and ultimately withdrawing HUSOP’s accreditation and, therefore, the action must be

         found null and void;

         (3) That ACPE violated the Higher Education Act by failing to provide HUSOP with

         appropriate due process protections, including notice, before withdrawing its accreditation

         and that such action must be found null and void;

         (4) That ACPE’s decision to withdraw HUSOP’s accreditation was arbitrary and

         unreasonable, and it is not supported by the record; and

         (5) That ACPE’s decision was retaliatory and racially motivated.

         139.    By providing a ruling on the foregoing constitutional and legal questions, the Court

will afford Hampton relief from the current uncertainty, insecurity, and controversy giving rise to

this proceeding.




4845-1873-7601                                     31
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 32 of 34 PageID# 32



                                              DAMAGES

         As a result of ACPE’s actions, Hampton has been and will continue to be irreparably

harmed. Hampton’s damages include, but are not limited to:

         (1)     Damage to the School’s ability to receive federal funding;

         (2)     Damage to the School’s ability to attract and retain quality students, faculty, and

                 staff;

         (3)     Reputational harm based on the institution’s academic ranking and standing;

         (4)     Damage to the School’s ability to substantially contribute to providing graduate

                 education opportunities to African Americans. See 34 C.F.R. § 609.2;

         (5)     The extinction of Hampton’s School of Pharmacy;

         (6)     Loss of revenue, including tuition dollars and other revenue; and

         (7)     Costs and fees, including attorneys’ fees.

                                       PRAYER FOR RELIEF

         WHEREFORE, Hampton seeks the following relief:

         (1)     A judgment entered pursuant to 28 U.S.C. § 2201(A) declaring:

                 (a)      that the limited process that ACPE afforded to HUSOP before withdrawing

                          HUSOP’s accreditation violated HUSOP’s due process rights and therefore

                          the action must be found null and void;

                 (b)      that ACPE failed to abide by its own policies and procedures when

                          evaluating HUSOP and ultimately withdrawing HUSOP’s accreditation

                          and, therefore, the action must be found null and void;

                 (c)      that ACPE violated the Higher Education Act by failing to provide HUSOP

                          with appropriate due process protections, including notice, before




4845-1873-7601                                     32
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 33 of 34 PageID# 33



                        withdrawing its accreditation and that such action must be found null and

                        void;

                 (d)    that ACPE’s decision to withdraw HUSOP’s accreditation was arbitrary and

                        unreasonable, and it is not supported by the record; and

                 (e)    that ACPE’s decision was retaliatory and racially motivated.

         (2)     Injunctive relief in the form of a preliminary and permanent injunction:

                 (a)    enjoining ACPE from withdrawing HUSOP’s accreditation status;

                 (b)    enjoining ACPE from posting about HUSOP’s withdrawn accreditation in

                        any of its publications, including, but not limited to, its website or other

                        literature; and

                 (c)    enjoining ACPE from informing any entity or person, including the

                        Secretary of Education, about its decision to withdraw HUSOP’s

                        accreditation or, in the event ACPE has already dispersed such notification,

                        requiring ACPE to withdraw the notification provided to the entity or party.

         (3)     An order requiring ACPE to provide HUSOP with adequate notice, which includes

                 notice as to ACPE’s actual compliance concerns underlying its recent decision to

                 withdraw HUSOP’s accreditation;

         (4)     An order requiring ACPE to conduct a full hearing on the issues that are disclosed

                 as part of the notice provided pursuant to (3);

         (5)     In the alternative, an award, including compensatory and consequential damages,

                 in an amount to be determined at trial as well as pre- and post-judgment interest;

         (6)     A punitive damages award to be determined at trial;

         (7)     An award of attorneys’ fees and other costs and expenses of litigation; and




4845-1873-7601                                    33
Case 4:20-cv-00118-RAJ-LRL Document 1 Filed 07/23/20 Page 34 of 34 PageID# 34



         (8)     Any other relief that the Court deems just and equitable.




                                               Respectfully submitted,

                                               By: /s/ Nathan A. Kottkamp
                                               Nathan A. Kottkamp
                                               Virginia Bar No. 47059
                                               WALLER LANSDEN DORTCH & DAVIS, LLP
                                               2920 W Broad Street, Suite 40
                                               Richmond, Virginia 23230
                                               Phone: (615) 244-6380
                                               Fax: (615) 244-6804
                                               nathan.kottkamp@wallerlaw.com

                                               Aron Z. Karabel, pro hac vice pending
                                               John E. Haubenreich, pro hac vice pending
                                               Karolyn Perry, pro hac vice pending
                                               WALLER LANSDEN DORTCH & DAVIS, LLP
                                               511 Union Street, Suite 2700
                                               Nashville, Tennessee 37219-8966
                                               Phone: (615) 244-6380
                                               Fax: (615) 244-6804
                                               aron.karabel@wallerlaw.com
                                               john.haubenreich@wallerlaw.com
                                               karolyn.perry@wallerlaw.com

                                               Attorneys for Plaintiff, Hampton University




4845-1873-7601                                   34
